Case 1:19-cv-00607-TWP-DML Document 10 Filed 03/26/19 Page 1 of 3 PageID #: 42
Case 1:19-cv-00607-TWP-DML Document 10 Filed 03/26/19 Page 2 of 3 PageID #: 43
Case 1:19-cv-00607-TWP-DML Document 10 Filed 03/26/19 Page 3 of 3 PageID #: 44



                                    Certificate of Service

          The undersigned attorney hereby certifies that a copy of the foregoing document

   was served on the following by e-mail and via U.S. Mail, first class postage paid and/or

   via ECF on March 26, 2019.


   Nicholas Moline
   Counsel for Defendant
   Nicholas.Moline@med1solutions.com



                                                               Respectfully submitted,

                                                               /s/ John T. Steinkamp___
                                                               John T. Steinkamp
                                                               Sawin, Shea & Steinkamp, LLC
                                                               5214 S. East Street, Suite D1
                                                               Indianapolis, IN 46227
                                                               Office: (317) 255-2600
                                                               Fax: (317) 255-2905
                                                               john@sawinlaw.com
